Title: To Thomas Jefferson from George Jefferson, 4 November 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 4th. Novr. 1805
                  
                  The two boxes of sheet iron are here. For want of water carriage, Mr. Graham some time since (I think he said at the request of one of your workmen) engaged a waggon to take them; but on measuring them, it was found they were too large for such a conveyance. 
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               